Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 29, 2017                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

  155607                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Joan L. Larsen
            Plaintiff-Appellant,                                                                          Kurtis T. Wilder,
                                                                                                                      Justices
  v                                                                 SC: 155607
                                                                    COA: 333206
                                                                    Genesee CC: 15-038224-FC
  JOHN EDWARD BARRITT,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the February 14, 2017
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the judgment of the Court of
  Appeals holding that the defendant was subjected to custodial interrogation. Although
  the Court of Appeals properly concluded that the trial court erred by failing to apply the
  correct legal standards, the Court of Appeals should have remanded this case to the trial
  court for application of those standards in the first instance. Accordingly, we REMAND
  this case to the Genesee Circuit Court to determine, in light of all of the objective
  circumstances surrounding the interrogation: (1) whether a reasonable person would
  have felt that he was not at liberty to terminate the interrogation and leave; and
  (2) whether the environment presented the same inherently coercive pressures as the type
  of station house questioning at issue in Miranda v Arizona, 384 U.S. 436; 86 S. Ct. 1602; 16
L. Ed. 2d 694 (1966). See Howes v Fields, 565 U.S. 499, 509; 132 S. Ct. 1181; 182 L. Ed. 2d
17 (2012); Yarborough v Alvarado, 541 U.S. 652, 663; 124 S. Ct. 2140; 158 L. Ed. 2d 938
  (2004); People v Elliott, 494 Mich. 292, 308 (2013).

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 29, 2017
           t0926
                                                                               Clerk